Exhibit21 NAME JURISDICTION OF ORGANIZATION Financial Models Company Ltd. New York GlobeOp Financial Services LLC Delaware GlobeOp Transaction Services LLC Delaware South Road Holdings LLC Delaware SS&C Technologies Connecticut LLC Connecticut Primatics Financial Holdings, Inc. Delaware Primatics Financial LLC Virginia Primatics Consulting LLC Virginia Primatics Systems LLC Virginia Varden Technologies, Inc. Massachusetts Black Diamond Performance Reporting, LLC Delaware SS&C Technologies, Inc. Delaware Advent Software, Inc. Delaware Hub Data, Inc. Massachusetts Second Street Securities, Inc. Delaware Advent EMEA Limited Ireland Advent Software (Middle East) Limited United Arab Emirates Advent Software (Canada), Inc. Canada Syncova Solutions Limited United Kingdom Advent Software (Asia) Limited Hong Kong Advent Software (Beijing) Co., Limited China Advent Software (Singapore) Pte. Ltd. Singapore Advent Europe Limited England and Wales Advent Netherlands B.V. Netherlands Advent Switzerland AG Switzerland Advent Software ApS Denmark Advent Norway AS Norway Advent Sweden AB Sweden Advent Software Luxembourg S.A.R.L. Luxembourg Primatics Financial (Pvt.) Ltd. Pakistan Financial Models Corporation Limited United Kingdom FMC Global Investments Limited Barbados GlobeOp Financial Services (Cayman) Limited Cayman Islands GlobeOp Financial Services (India) Private Limited India GlobeOp Financial Services (Ireland) Limited Ireland GlobeOp Financial Services Limited United Kingdom GlobeOp Financial Services (Switzerland) GmbH Switzerland GlobeOp Financial Services Technologies (India) Private Limited India GlobeOp Holdings Company Mauritius Private Limited Mauritius GlobeOp Markets Limited United Kingdom GlobeOp Risk Services Limited United Kingdom Prime Management Limited Bermuda Prime Fund Administration Company Nova Scotia SS&C European Holdings S.A.R.L. Luxembourg SS&C Technologies (s)Pte Ltd. Singapore SS&C Technologies Australia Pty Ltd. Australia SS&C Technologies B.V. Netherlands SS&C Technologies Canada Corp. Nova Scotia SS&C Technologies Holdings Europe S.A.R.L. Luxembourg SS&C Technologies Hong Kong Limited Hong Kong SS&C Technologies India Private Limited India SS&C Technologies Ireland Limited Ireland SS&C Technologies Limited United Kingdom SS&C Technologies Sdn. Bhd. Malaysia Tradeware Global UK Limited United Kingdom SS&C GlobeOp S.A.R.L. Luxembourg DST Global Solutions LLC Delaware Global Solutions (Thailand) Limited Thailand SS&C Guernsey Limited Guernsey SS&C Solutions Limited United Kingdom SS&C Solutions Singapore Pte. Ltd Singapore SS&C Solutions Pty Limited Australia SS&C Solutions Hong Kong Limited Hong Kong SS&C Solutions NZ Limited New Zealand SS&C Technologies Shanghai Limited China PT DST Global Solutions Indonesia Indonesia SS and C Technologies South Africa (Pty) Ltd South Africa
